Citation Nr: 1410601	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-02 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.

2.  Whether the combined disability evaluation was properly calculated under 38 C.F.R. § 4.25.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma.  

In February 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran also disagreed as to the effective date for the award of service connection.  A statement of the case was issued in December 2012.  As the Veteran did not file a substantive appeal as to that issue, the Board concludes that the only issues on appeal are those listed on the first page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for evidentiary development.  A fee-based examination in July 2007 contained pertinent diagnostic testing, but did not specifically address the Veteran's coronary artery disease.  Treatment records dated through November 2011 from the Muskogee, Oklahoma VA Medical Center (VAMC) are of record.  The Veteran testified regarding a worsening of his disability.  As there are no records dated after November 2011, a remand is necessary to afford him a VA examination and obtain additional records.

As the issue of whether the Veteran's combined disability rating was properly evaluated is inextricably intertwined with the initial rating issue, this issue must also be remanded.  

Accordingly, the case is REMANDED for the following action:
1.  The Veteran's claims file should be transferred to the RO in Muskogee, Oklahoma.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Muskogee VAMC, from Dr. C.R. and from any other private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the severity of his service-connected coronary artery disease.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is also requested to report all pertinent manifestations and symptomatology of the service-connected coronary artery disease.  In particular, the examiner should: 

A) Assess the Veteran's workload of METs and whether it results in dyspnea, fatigue, angina, dizziness or syncope.  

B) Determine whether the Veteran has evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

C) Assess the left ventricular ejection fraction. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


